DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 recite:
1. (Original) A method comprising: initializing a SKU storing model of a storage facility, the SKU storing model including a first pick-cell station and a second pick-cell station at which one or more customer orders are fulfilled; determining, from SKUs associated with the storage facility, a first set of SKUs based on order volumes of one or more SKUs in the first set of SKUs; dividing the first set of SKUs into a first cluster and a second cluster based on SKU affinities between the one or more SKUs in the first set of SKUs; replicating a first SKU of the first cluster to the second cluster based on a demand correlation between the first SKU of the first cluster and a second SKU of the second cluster; responsive to replicating the first SKU of the first cluster to the second cluster, determining the first cluster to be a first pick-cell cluster and determining the second cluster to be a second pick-cell cluster; and assigning the first pick-cell cluster to the first pick-cell station and assigning the second pick-cell cluster to the second pick-cell station in the SKU storing model.  
2. (Original) The method of claim 1, further comprising: receiving a customer order; determining a first matching score between the customer order and the first pick-cell cluster of the first pick-cell station; Page 2 of 12 Application No. 17/357,996Atty. Dkt. No. 10027-07338 DIVdetermining a second matching score between the customer order and the second pick- cell cluster of the second pick-cell station; selecting, from the first pick-cell station and the second pick-cell station, a target pick- cell station based on the first matching score and the second matching score; and assigning the customer order to the target pick-cell station to fulfill the customer order.  
3. (Original) The method of claim 1, wherein the SKU storing model includes one or more storage aisles, the method includes: clustering the SKUs associated with the storage facility into one or more aisle clusters; and assigning an aisle cluster to a corresponding storage aisle in the SKU storing model based on the aisle cluster, the first pick-cell cluster, and the second pick-cell cluster.  
4. (Original) The method of claim 3, wherein assigning the aisle cluster to the corresponding storage aisle in the SKU storing model includes: determining a matching score between the aisle cluster and the first pick-cell cluster; determining that the matching score between the aisle cluster and the first pick-cell cluster satisfies a defined threshold matching score; responsive to determining that the matching score between the aisle cluster and the first pick-cell cluster satisfies the defined threshold matching score, determining the corresponding storage aisle from the one or more storage aisles based on a relative distance between the corresponding storage aisle and the first pick-cell station; and assigning the aisle cluster to the corresponding storage aisle in the SKU storing model.  
5. (Original) The method of claim 3, wherein the corresponding storage aisle includes one or more rack units, and the method includes: clustering SKUs of the aisle cluster into one or more rack clusters; and assigning a rack cluster to a corresponding rack unit of the corresponding storage aisle in the SKU storing model.  
6. (Original) The method of claim 5, wherein assigning the rack cluster to the corresponding rack unit of the corresponding storage aisle in the SKU storing model includes: determining a demand score for each rack cluster based on SKU velocities of SKUs in the rack cluster; ranking the one or more rack clusters based on the demand scores of the one or more rack clusters; and assigning the one or more rack clusters to the one or more rack units of the corresponding storage aisle based on ranking orders of the one or more rack clusters.  
7. (Original) The method of claim 5, wherein the corresponding rack unit of the corresponding storage aisle includes one or more mini-pallets, and the method includes: clustering SKUs of the rack cluster into one or more mini-pallet clusters; and assigning a mini-pallet cluster to a corresponding mini-pallet of the corresponding rack unit in the SKU storing model.  

Regarding claim 1, every step falls within the mental process grouping. A person could mentally (possibly with aid of pen/paper) initialize a SKU storing model, make determinations/divisions/replications/assignments about and relating to SKUs and pick-cell stations.
Regarding claim 2, receiving a customer order can be considered to fall within the method of organizing human activity grouping as it is part of a sales activity. The remaining steps can be considered to fall within the mental process grouping as a person (possibly with aid of pen/paper) can make determinations, selections and assignments. 
Regarding claim 3, the clustering and assigning steps could be done mentally and thus fall within the mental process grouping.
Regarding claim 4, the determining steps and the assigning step could be done mentally and thus fall within the mental process grouping.
Regarding claim 5, the clustering and assigning steps could be done mentally and thus fall within the mental process grouping.
Regarding claim 6, the determining, ranking and assigning steps could be done mentally and thus fall within the mental process grouping.
Regarding claim 7, the clustering and assigning steps could be done mentally and thus fall within the mental process grouping.

Claims 11-17, 20 recite the same abstract idea as claims 1-7.
Claims 1-7 contains no additional elements. Thus claims 1-7 are directed to an abstract idea without a practical application or significantly more.
Claims 11-17 contain the additional elements of one or more processors and a memory storing instructions. However these recitations are recited at a high degree of generality such that they amount to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more.
Regarding claim 20, the structure corresponding to the recited means is the same processor and memory as recited in claim 11. Thus per the same reasoning as above, claim 20 is also directed to an abstract idea without a practical application or significantly more.

Regarding claims 8-10, 18 and 19, a picking AGV is instructed to perform a picking task. This is considered by the examiner to limit the claimed subject matter to a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190266552 A1) in view of Max (US 20130338819 A1).
Regarding claim 1, Gupta discloses:
initializing a SKU storing model of a storage facility (fig. 4), the SKU storing model including a first pick-cell station and a second pick-cell station at which one or more customer orders are fulfilled (paragraph 54 processing stations);
	determining, from SKUs associated with the storage facility, a first set of SKUs based on order volumes of one or more SKUs in the first set of SKUs (fig. 4 s410); 	dividing the first set of SKUs into a first cluster and a second cluster based on SKU affinities between the one or more SKUs in the first set of SKUs (paragraph 36); 	replicating a first SKU of the first cluster to the second cluster based on a demand correlation between the first SKU of the first cluster and a second SKU of the second cluster (paragraph 40 SKU A is replicated into multiple clusters);
	responsive to replicating the first SKU of the first cluster to the second cluster, determining the first cluster to be a first pick-cell cluster and determining the second cluster to be a second pick-cell cluster; (fig. 4 s470, abstract AGV stores at select storage locations based on affinity).

Gupta fails to disclose the warehouse arrangement including:
and assigning the first pick-cell cluster to the first pick-cell station and assigning the second pick-cell cluster to the second pick-cell station in the SKU storing model.

However Max discloses assigning pick cell clusters to pick-cell stations (paragraph 62). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gupta by assigning clustered products to a processing station. The motivation for the combination is capacity utilization and path optimization (paragraph 62).

Claims 11 and 20 is rejected for the same reasons as above and see [82] regarding computer based implementation. 

Allowable Subject Matter
Claims 8-10, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 8-10, the prior art of record fails to disclose in combination with the subject matter of claim 1, wherein the SKU storing model includes a first storage aisle associated with a first aisle cluster and a second storage aisle associated with a second aisle cluster, and the method includes: assigning a first customer order to the first pick-cell station, the first customer order including one or more first ordered SKUs; assigning a second customer order to the first pick-cell station, the second customer order including one or more second ordered SKUs; generating a SKU fulfillment set for the first pick-cell station, the SKU fulfillment set including the one or more first ordered SKUs of the first customer order and the one or more second ordered SKUs of the second customer order; determining a first matching score between the SKU fulfillment set and the first aisle cluster of the first storage aisle; determining a second matching score between the SKU fulfillment set and the second aisle cluster of the second storage aisle; selecting, from the first storage aisle and the second storage aisle, a target storage aisle based on the first matching score and the second matching score; generating a picking task associated with the target storage aisle, the picking task specifying the target storage aisle, the first pick-cell station, and a SKU picking list; and instructing a picking-automated guided vehicle (picking-AGV) to perform the picking task. Analogous reasoning applies to claims 18 and 19.
Claims 2-7, 12-17 are considered to distinguish over the prior art, but 101 rejection still applies.
Regarding claims 2/12, the prior art of record fails to disclose in combination with claim 1, receiving a customer order; determining a first matching score between the customer order and the first pick-cell cluster of the first pick-cell station; determining a second matching score between the customer order and the second pick- cell cluster of the second pick-cell station; selecting, from the first pick-cell station and the second pick-cell station, a target pick- cell station based on the first matching score and the second matching score; and assigning the customer order to the target pick-cell station to fulfill the customer order.
Regarding claims 3-7/13-17, the prior art of record fails to disclose in combination with claim 1, wherein the SKU storing model includes one or more storage aisles, the method includes: clustering the SKUs associated with the storage facility into one or more aisle clusters; and assigning an aisle cluster to a corresponding storage aisle in the SKU storing model based on the aisle cluster, the first pick-cell cluster, and the second pick-cell cluster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goren (US 20190378232 A1) discloses optimization of packing items in a wwarehouse. Shi (US 20190347607 A1) discloses using AI to optimize warehouse storage locations. Das (US 20190272491 A1) discloses a system for determining an optimal inventory layout. Jahani (US 20180253680 A1) discloses a system for optimizing slotting in a warehouse. Deshpande (US 20170330259 A1) discloses a system that co-locates items that are ordered together. Grissom discloses assigning items to slots efficiently. Foltz (US 20090082902 A1) discloses a system for managing a warehouse based on pick velocity. Antony (US 20080071418 A1) discloses inventory storage based on expected picking rates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687